Exhibit 10.6.5
Summary of 2009 Incentive Plans
     On January 21, 2009, the Board of Directors of Pinnacle West, acting on the
recommendation of the Board’s Human Resources Committee (the “Committee”),
approved the 2009 Pinnacle West Employee Incentive Plan (the “Pinnacle West
Incentive Plan”) and the 2009 APS Employee Incentive Plan (the “APS Incentive
Plan”) (collectively, the “2009 Plans”). The 2009 Plans provide incentive award
opportunities for Pinnacle West and APS employees, including the following
“named executive officers” from the Company’s proxy statement relating to its
2009 Annual Meeting: James R. Hatfield, Senior Vice President and Chief
Financial Officer; Donald E. Brandt, Pinnacle West’s President and Chief
Operating Officer and the Chief Executive Officer of APS; Randall K. Edington,
Executive Vice President and Chief Nuclear Officer of APS; and Steven M.
Wheeler, Executive Vice President, Customer Service and Regulation, of APS.
Mr. Post will be retiring this year and will not be participating in the 2009
Plans.
     From January 1, 2009 through April 30, 2009, Mr. Brandt’s incentive
opportunities will be under the APS Incentive Plan. As discussed above,
Mr. Brandt will be assuming the positions of Chairman of the Board and Chief
Executive Officer of Pinnacle West, effective April 30, 2009. As a result,
Mr. Brandt’s incentive opportunities from May 1, 2009 through December 31, 2009
will be under the Pinnacle West Incentive Plan. As required by the Committee’s
Charter, the Committee, rather than the Board, approved the “Chairman and CEO”
component of the Pinnacle West Incentive Plan for Mr. Brandt for this
eight-month period. Mr. Brandt’s incentive opportunities under the Pinnacle West
Incentive Plan and the APS Incentive Plan will be pro-rated based on the number
of months he is subject to each 2009 Plan.
     The award opportunity for Mr. Brandt is based on APS’ 2009 earnings (while
he is subject to the APS Incentive Plan) and on Pinnacle West’s 2009 earnings
(while he is subject to the Pinnacle West Incentive Plan), excluding, in each
case, impacts from certain Arizona Corporation Commission rate decisions. The
Committee will evaluate impacts of unusual or nonrecurring adjustments on actual
earnings. Once the earnings threshold is met, the achievement of the level of
earnings generally determines what award, if any, the participant receives.
However, the amount of the award, if any, is in the sole discretion of the
Committee. Accordingly, the Committee may consider factors other than earnings,
such as shareholder value creation, customer service, financial strength,
operating performance, and safety. Subject to the foregoing, Mr. Brandt has an
award opportunity of up to 50% of his base salary if a threshold earnings level
is met, up to 100% of his base salary if a midpoint earnings level is met, and
up to 150% of his base salary if a maximum earnings level is met.
     In the case of Messrs. Hatfield, Edington and Wheeler, the APS Incentive
Plan is composed of two components, one of which is based on APS’ 2009 earnings
and the other on the achievement of specified business unit results. For
Messrs. Hatfield, Edington and Wheeler, once the specified APS earnings
threshold is met (subject to the potential earnings adjustments discussed
above), the achievement of the level of earnings and business unit results
generally determines what award, if any, they will receive. However, the amount
of the award, if any, to each participant in the APS Incentive Plan is in the
sole discretion of the Committee. Accordingly, the Committee may consider
factors other than APS earnings and the achievement

 



--------------------------------------------------------------------------------



 



of business unit results, such as shareholder value creation, customer service,
financial strength, operating performance, safety, and the Chief Executive
Officer’s assessment of the officer’s individual performance during the year, to
measure performance. Subject to the foregoing, Mr. Hatfield, Mr. Edington and
Mr. Wheeler each has an award opportunity of up to 25% of his base salary if the
midpoint earnings level is met and up to 50% of his base salary if the maximum
earnings level is met.
     In the case of Mr. Hatfield, Mr. Edington and Mr. Wheeler, the APS
Incentive Plan details “critical success indicators” for specific business
units. Once an APS earnings threshold is met, the Committee will consider the
achievement of the critical success indicators, which the Committee may weigh as
it deems appropriate in determining an incentive opportunity for each individual
up to 50% of his base salary. In the case of Mr. Hatfield, the Committee will
consider the following key critical success indicators in the Shared Services
business unit: (i) the average of the Fossil business unit results (safety
performance, environmental performance and production) and the Palo Verde
business unit results (safety performance; performance improvement in other key
areas, such as equipment reliability and plant metrics; production, including
site capacity factor and outage durations; and financial performance); (ii) the
Customer Service, Delivery and Regulatory business unit results (safety
performance, customer experience survey, business performance trends, customer
reliability, and environmental performance); (iii) shared services costs; and
(iv) shared services safety. In the case of Mr. Edington, the Committee will
consider the following key critical success indicators in the Palo Verde Nuclear
Generation Station business unit: safety performance; performance improvement in
other key areas, such as equipment reliability and plant metrics; production,
including site capacity factor and outage durations; and financial performance.
In the case of Mr. Wheeler, the Committee will consider the following key
critical success indicators in the Customer Service, Delivery, and Regulatory
business unit: safety performance; customer experience survey; business
performance trends; customer reliability; and environmental performance.

 